Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/21 has been entered.
Claim Objections
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 706.03(k). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1—5, 7-10, 12-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12 and 19, the limitation “substantially constant” is relative in definition and does not clearly define the limitation as substantially is a relative term. Further, it is noted the specification does not provide further definition to the term “substantially” and therefore makes the limitation indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. 20130303304) in view of Bezilla (U.S. 201003223815) in further view of Dawson (U.S. 9388842)
Regarding claim 1, Sato discloses a weight for a golf club head comprising: 
a first part comprising a head (Fig. 6A, head 11) including a recess (Fig. 6A tool engagement holes 11a, 11b) and a threaded region (see Fig. 6A, threaded region on sides of head 11), a body (Fig. 6A, rod 12 extends from head 11) extending from the head, a cavity (see annotated figure below), 
and a second part (Fig. 6B, Par. 43, part 15) comprising a first end (Par. 43, Fig. 6A-6B, part 15 inherently has first end), a second end (Par. 43, Fig. 6A-6B, part 15 inherently has second end) and a (Par. 43, part 15 can be of different weight i.e. inherently have different specific gravities)
wherein the second part comprises a diameter and a length extending between the first end and the second end (see Fig. 6A, 6B, part 15 comprises a diameter and length between first and second end)
and wherein the second part diameter is substantially constant along its length (see annotated figure below)
wherein the threaded region extends an entire length of the head (see Fig. 6A, threads extend entire length of head); 
wherein the body is devoid of the threaded region (Fig. 6A, body 12 devoid of threaded region 7A);
wherein the cavity of the first part comprises a cavity cross-sectional shape (see annotated figure below); 
and wherein the second part comprises a second part cross-sectional shape (see annotated figure below); 
and wherein the cavity cross-sectional shape is complementary to the second part cross- sectional shape (see annotated figure below); 
wherein the second part is selected from a plurality of second parts (Par. 43, weight of weight material 10B can be changed by detaching the part 15 or replacing the part 15 with another part having a different weight); 
wherein each second part of the plurality of second parts comprises a different weight (Par. 43, weight of weight material 10B can be changed by detaching the part 15 or replacing the part 15 with another part having a different weight); 
wherein the first end of the second part is configured to be removeably coupled with the cavity of the first part (Par. 43, part 15 is detachable);
(Par. 34, tool engagement holes 11a, 11b);

    PNG
    media_image1.png
    423
    554
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    327
    384
    media_image2.png
    Greyscale

However, Sato does not explicitly disclose 
a first material having a first specific gravity; 
wherein the second specific gravity is greater than the first specific gravity, 

Bezilla discloses a first material (Par. 56, may be constructed of aluminum) having a first specific gravity (aluminum necessarily has a fixed specific gravity value); 
wherein the second specific gravity is greater than the first specific gravity (Par. 56, slug 32 is constructed of tungsten which inherently has a higher specific gravity than cap made of aluminum), 
However, Bezilla does not disclose and wherein the second part is secured within the first part by a pressfit, wherein a diameter of the second part is greater than a diameter of the cavity of the first part; 
Dawson discloses the second part is secured within the first part by a press fit (Col. 5 Lns. 17-18,  press fit connection, Col. 4 Lns. 19-30), wherein a diameter of the second part is greater than a diameter of the cavity. It is noted that the second part of Dawson are press fit into the first part and therefore necessarily requires the diameter of the second part to be slightly greater than a dimeter of the cavity as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Dawson since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Dawson discloses a multiple piece weight structure and the combination would In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II) 
Regarding claim 2, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Sato does not explicitly disclose the first part has a minimum wall thickness of 0.025 inch, this would be a matter of change in size and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04 (IV) (A). The first part of Sato necessarily has a thickness and would be obvious engineering choice to provide a desired wall thickness without changing the function. 
Therefore, it would have been obvious to one of ordinary skill to modify the wall thickness of Sato as a design choice as no criticality as to the minimum wall thickness has been stated and Sato would perform the same as the claimed device. 
Regarding claim 3, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Sato discloses the threaded region comprises a length (see Fig. 6A, threads necessarily comprise a length)
	While Sato does not explicitly disclose and the length of the threaded region ranges from 0.10 inch to 0.25 inch, this would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill to modify the length of the threaded region of Sato as a design choice as no criticality as to the minimum wall thickness has been stated and Sato would perform the same as the claimed device.
Regarding claim 4, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Sato does not disclose the first material of the first part comprises a specific gravity less than or equal to 7.8,
While Bezilla does not explicitly disclose the first material of the first part comprises a specific gravity less than or equal to 7.8, Bezilla discloses the first part is composed of aluminum which has a specific gravity between 2.55-2.8 and therefore would be less than or equal to 7.8 and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 5, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Sato does not disclose the second material of the second part comprises a second specific gravity greater than 7.8
Bezilla does not explicitly disclose the second material of the second part comprises a second specific gravity greater than 7.8, Bezilla discloses the second part is composed of tungsten which has a specific gravity of 19.22, and therefore would be greater than or equal to 7.8 and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 7, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Sato discloses the second part comprises a circular shape (Par. 45, cylindrical circular cross section), a triangular shape, a square shape, a rectangular shape, a pentagonal shape, a hexagonal shape, or a polygonal.
Regarding claim 8, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Sato does not disclose the second material comprises: a tungsten material and a second specific gravity greater than 7.8
Bezilla discloses the second material comprises: a tungsten material (Par. 56, slug is tungsten alloy) and a second specific gravity greater than 7.8 (tungsten inherently has specific gravity of 19.22).
While Bezilla does not explicitly disclose the first material comprises: a steel material; and a first specific gravity less than or equal to 7.8, Bezilla discloses steel as a possible material (Par. 46) and In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 9, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Sato does not disclose the second material comprises: a tungsten material and a second specific gravity greater than 7.8
Bezilla discloses the second material comprises: a tungsten material (Par. 56, slug is tungsten alloy) and a second specific gravity greater than 7.8 (tungsten inherently has specific gravity of 19.22).
While Bezilla does not explicitly disclose the first material comprises: a steel material; and a first specific gravity less than or equal to 7.8, Bezilla discloses steel as a possible material (Par. 46) and selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07) and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would 
Regarding claim 10, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 1
However, Sato does not disclose the first material comprises: an aluminum material and a first specific gravity less than or equal to 7.8. 
Bezilla discloses the first material comprises: an aluminum material (Par. 56, cap is aluminum); and a first specific gravity less than or equal to 7.8 (aluminum inherently has specific gravity between 2.55-2.8), the second material comprises: a tungsten material (Par. 56, slug is tungsten alloy) and a second specific gravity greater than 7.8 (tungsten inherently has specific gravity of 19.22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 12, Sato discloses a golf club head comprising: a club head body having a striking face, a rear opposite the striking face, a sole, a top opposite the sole, a heel region, a toe region, a hosel, and an aperture (see Figs. 10-11, Sato discloses a conventional driver club head with striking face, sole, top, heel, toe, hosel, and aperture in hosel and apertures for weight inserts); 
a weight comprising: a first part comprising a head (Fig. 6A, head 11) including a recess (Fig. 6A tool engagement holes 11a, 11b) and a threaded region (see Fig. 6A, threaded region on sides of head 11), a body extending from the head (Fig. 6A, rod 12 extends from head 11)
see annotated figure below), and a second part (Fig. 6B, Par. 43, part 15) comprising a first end (Par. 43, Fig. 6A-6B, part 15 inherently has first end), a second end (Fig. 6A-6B, Par. 43, part 15 inherently has second end),
and a second material having a second specific gravity (Par. 43, part 15 can be of different weight i.e. inherently have different specific gravities)
wherein the second part comprises a diameter and a length extending between the first end and the second end (see Fig. 6A, 6B, part 15 comprises a diameter and length between first and second end)
and wherein the second part diameter is substantially constant along its length (see annotated figure below)
wherein the threaded region extends an entire length of the head (Fig. 6A, threaded region extends length of head 11); 
wherein the body is devoid of the threaded region (Fig. 6A, body 12 devoid of threaded region 7A);
wherein the cavity of the first part comprises a cavity cross-sectional shape (see annotated figure below); 
and wherein the second part comprises a second part cross-sectional shape (see annotated figure below); 
and wherein the cavity cross-sectional shape is complementary to the second part cross- sectional shape (see annotated figure below); 
wherein the first end of the second part is configured to be removeably coupled with the cavity of the first part (Par. 43, part 15 is detachable);
wherein the second part is selected from a plurality of second parts (Par. 43, weight of weight material 108 can be changed by detaching part 15 or replacing part 15 with another part having a different weight)
Par. 43, weight of weight material 108 can be changed by detaching part 15 or replacing part 15 with another part having a different weight)
wherein the recess of the head is configured to receive a fastener tool (Par. 34, tool engagement recess 11b, 11d);
wherein the weight is removeably coupled to the aperture of the club head (see Fig. 12, weight is threaded into aperture of club head, and can be unscrewed i.e. removed)

    PNG
    media_image1.png
    423
    554
    media_image1.png
    Greyscale

However, Sato does not explicitly disclose 
a first material having a first specific gravity,
wherein the second part is secured within the first part by a pressfit, wherein a diameter of the first end of the second part is greater than a diameter of the cavity of the first part; 
wherein the second specific gravity is greater than the first specific gravity; 
Bezilla discloses a first material (Par. 56, may be constructed of aluminum) having a first specific gravity (aluminum necessarily has a fixed specific gravity value); 
wherein the second specific gravity is greater than the first specific gravity (Par. 56, slug 32 is constructed of tungsten which inherently has a higher specific gravity than cap made of aluminum), 
Bezilla does not disclose and wherein the second part is secured within the first part by a pressfit, wherein a diameter of the first end of the second part is greater than a diameter of the cavity of the first part; 
Dawson discloses the second part is secured within the first part by a press fit (Col. 5 Lns. 17-18,  press fit connection, Col. 4 Lns. 19-30), wherein a diameter of the second part is greater than a diameter of the cavity. It is noted that the second part of Dawson are press fit into the first part and therefore necessarily requires the diameter of the second part to be slightly greater than a dimeter of the cavity as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Ambrose since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Ambrose discloses a multiple piece weight structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of additonal security due to the body extension providing additional surface area 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Dawson since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Dawson discloses a multiple piece weight structure and the combination would In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II) 
Regarding claim 13, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 12.
While Sato does not explicitly disclose the weight is torqued to the aperture to a value no less than 45 in-lbs, the weight of Sato is necessarily torqued to a certain value as the weight plug is threaded into the aperture and would be a matter of optimum value and it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 12. 
However, Sato does not disclose the first material of the first part comprises a specific gravity less than or equal to 7.8,
While Bezilla does not explicitly disclose the first material of the first part comprises a specific gravity less than or equal to 7.8, Bezilla discloses the first part is composed of aluminum which has a specific gravity between 2.55-2.8 and therefore would be less than or equal to 7.8 and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would 
Regarding claim 15, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 12. 
However, Sato does not disclose the second material of the second part comprises a second specific gravity greater than 7.8
While Bezilla does not explicitly disclose the second material of the second part comprises a second specific gravity greater than 7.8, Bezilla discloses the second part is composed of tungsten which has a specific gravity of 19.22, and therefore would be greater than or equal to 7.8 and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 17, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 12. 
However, Sato does not disclose the second material comprises: a tungsten material and a second specific gravity greater than 7.8
Bezilla discloses the second material comprises: a tungsten material (Par. 56, slug is tungsten alloy) and a second specific gravity greater than 7.8 (tungsten inherently has specific gravity of 19.22).
Bezilla does not explicitly disclose the first material comprises: a steel material; and a first specific gravity less than or equal to 7.8, Bezilla discloses steel as a possible material (Par. 46) and selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07) and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Bezilla discloses a multiple piece weight structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of providing different specific gravities for each part to provide an ideal weighting 
Regarding claim 18, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 12. 
However, Sato does not disclose the second material comprises: a tungsten material and a second specific gravity greater than 7.8
Bezilla discloses the second material comprises: a tungsten material (Par. 56, slug is tungsten alloy) and a second specific gravity greater than 7.8 (tungsten inherently has specific gravity of 19.22).
While Bezilla does not explicitly disclose the first material comprises: a steel material; and a first specific gravity less than or equal to 7.8, Bezilla discloses steel as a possible material (Par. 46) and selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07) and further it has been held that discovering an optimum value of a result effective of a variable involves only routine skill in the art. See In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in 
Regarding claim 19, Sato discloses a method comprising: -5-Application No. 15/896,009Docket No. KMC-17-002-US 
providing a weight (see Fig. 6A-6B), 
wherein providing the weight comprises; 
providing a first part (Fig. 6A, head 11); 
and providing a second part (Fig. 6B, Par. 43, part 15); 
wherein: the weight is configured to be insertable into a golf club head (see Fig. 12);
 the golf club head comprises: a golf club head body comprising a striking face, a rear opposite the striking face, a top, a sole, a heel region, a toe region, a hosel, and an aperture (see Figs. 10-11, Sato discloses a conventional driver club head with striking face, sole, top, heel, toe, hosel, and aperture in hosel and apertures for weight inserts);
the first part comprises: a head (Fig. 6A, head 11); 
a threaded region (Fig. 6A, threaded region head 11); 
a body extending from the head (Fig. 6A, body 12)
and a cavity (see annotated figure below);
 the second part comprises: a first end (Par. 43, Fig. 6A-6B, part 15 inherently has first end); 
and a second end (Par 43, Fig. 6A-6B, part 15 inherently has second end); 
a diameter (Fig. 6A-6B, part 15 inherently has diameter)
a length extending between the first end and the second end (Fig. 6A-6B, part 15 inherently has length between first and second end)
see annotate figure below)

    PNG
    media_image2.png
    327
    384
    media_image2.png
    Greyscale

the threaded region extends an entire length of the head (Fig. 6A, threaded region over length of head 11); 
the body is devoid of the threaded region (Fig. 6A, body 12 devoid of the threaded region 7A);
wherein the cavity of the first part comprises a cavity cross-sectional shape (see annotated figure below)
 and wherein the first end of the second part comprises a second part cross-sectional shape (see annotated figure below)
and wherein the cavity cross-sectional shape is complementary to the second part cross- sectional shape (see annotated figure below); 
wherein the second part is selected from a plurality of second parts (Par. 43, weight of weight material 10B can be changed by detaching part 15 or replacing the part 15 with another part having a different weight)
wherein each second part of the plurality of second parts comprises a different weight (Par. 43, weight of weight material 10B can be changed by detaching part 15 or replacing the part 15 with another part having a different weight)
(Fig. 6A, tool engagement recesses 11b, 11d)
and the weight is removeably coupled to the aperture (see Fig. 12, weight is threadedly engaged into aperture and therefore can be unscrewed i.e. removable) 
wherein the recess of the head is configured to receive a fastener tool (Fig. 6A tool engagement holes 11a, 11b)
However, Sato does not explicitly disclose a steel material 
a tungsten material; 
the second part is secured within the first part by a pressfit, wherein a diameter of the second part is greater than a diameter of the cavity;
Bezilla discloses a tungsten material (Par. 56, slug is tungsten)
While Bezilla does not explicitly disclose the first part comprises a steel material, this would be a matter of preferred materials and selection of a material on a basis of suitability for intended use is obvious (see MPEP 2144.07)
 -4-Application No. 15/896,009Docket No. KMC-17-002-US However, Bezilla does not disclose the body is devoid of the threaded region; the second part is secured within the first part by a pressfit, wherein a diameter of the second part is greater than a diameter of the cavity;
Dawson discloses the second part is secured within the first part by a press fit (Col. 5 Lns. 17-18, Fig. 2, second part 24 secured in first part 20 by press fit), wherein a diameter of the second part is greater than a diameter of the cavity. It is noted that the second part of Dawson are press fit into the first part and therefore necessarily requires the diameter of the second part to be slightly greater than a dimeter of the cavity as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Bezilla since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato to incorporate the teachings of Dawson since one of ordinary skill in the art would have readily recognized combining prior art elements since Sato discloses a multiple piece weight structure, and Dawson discloses a multiple piece weight structure and the combination would result in a device that maintains the properties of both prior art devices but provides the advantage of an alternate means of securing a second part to a first part and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP 2144.06 (II) and a hallmark of a proper obviousness rejection based on combining known prior art elements is that one of ordinary skill in the art would reasonably have expected the elements to maintain their respective properties or functions after they have been combined.” MPEP 2143 (I) (G)
Regarding claim 20, Sato discloses the claimed invention substantially as claimed, as set forth above in claim 19. 
	Sato further discloses providing the golf club head (Fig. 11, golf club head); providing the weight (Par. 12, weight inserted); inserting the second part (Par. 9, rod 12b inserted into head 11) into the first part; and coupling the weight to the golf club head with the fastener tool (Par. 34, tool engagement surface  to fasten weight), 
However, Sato does not disclose wherein the weight is pressed or epoxied.
Dawson discloses wherein the weight is pressed (Col. 5, Lns. 18-20, press fit) or epoxied.
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. Regarding the first argument directed towards Sato regarding the diameter of the second part, it is argued that the diameter of the second part is substantially constant along its length as claimed, as seen by the annotated figure above as Part 15, seen in Fig. 6A, 6B has a substantially constant diameter. 
Regarding the second argument directed towards Sato regarding a body devoid of the threaded region and a head with a threaded region, it is argued that as seen above, the head 11 has threads which extend the length of the head, and the body 12 is devoid of threads as claimed, and as seen in the figures. It is argued that as seen above, the parts 11 and 12 of Sato were interpreted to be the claimed head and body and part 15 is the claimed second part  which fits within a cavity of the body as claimed. Therefore, it is argued the second part is not part 12 of Sato, as applicant appears to be arguing, but rather, that the second part is part 15 of Sato, as seen in the action above. 
Regarding the arguments towards Bezilla, it is argued that Bezilla was never used to disclose the features of the diameter of the second part being constant and a body devoid of threads, and therefore, the arguments directed towards Bezilla are moot. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is argued that Dawson was used to show the concept of a press fit connection is known when assembling weight structures and one of ordinary skill would have readily recognized the concept of press fit connections would have been an obvious connection means to secure various parts together. 
Therefore, for the reasons above, the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711